Order entered January 6, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00008-CV

                TIFFANNY JONES, M.D., ET AL., Appellants

                                        V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02739-2020

                                    ORDER

      Before the Court is the January 5, 2021 request of the Collin County District

Clerk for an extension of time to file the clerk’s record. We GRANT the request

and extend the time to January 15, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE